DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group A, claims 1-7, 7, and 9-13 and Species (i), claims 1-5, 7, and 11-13 in the reply filed on 8/3/2021 is acknowledged.
Claims 9-10 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2021.
It is noted claim 14 has been amended to remove the recitation of the second diaphragm and thus will be now treated as part of the invention of Group A and Species (i).

Information Disclosure Statement
The information disclosure statement (IDS) dated 1/10/2020 has been received and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (U.S. 4,641,686).
Thompson discloses a high flow valve (in particular the embodiment of figures 7-11), comprising: a body (42’); an exhaust seal seat (122); a supply seal seat (120); a solenoid including an armature (solenoid 16’ and armature 34’); a seal rod (the rod that connects with 34’ including the threaded portion shown to the left and the portion that is coupled to seal 26’) positioned within the body and connected to the armature, the seal rod being configured to be moved between a first position and a second position by the armature (the positions shown in figs. 9A and 9B); a valve seal (26’) on the seal rod in a position such that: the valve seal is positioned in sealing contact with the exhaust seal seat and spaced apart from the supply seal seat when the seal rod is in the first position and the valve seal is positioned in sealing contact with the supply seal seat and spaced apart from the exhaust seal seat when the seal rod is in the second position (see positions in Figs. 9A and 9B); and a first diaphragm (32’) that extends between the body and the seal rod at a first position, the first diaphragm being configured to generate a first balancing force in a direction opposite to a first pressure force exerted on the valve seal toward the exhaust seal seat (as shown in Figs. 9A and 9B and also see col. 8, ll. 1-5).

Allowable Subject Matter
Claims 1-5, 7, and 11-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone or in combination fails to teach/disclose the applicant’s invention as recited in claim 1, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grill (U.S. 6,116,276) discloses a valve with three ports and a diaphragm adjacent an armature.  However, the ports are not in the locations as claimed by the applicant in claim 1.
Jabcon (U.S. 6,488,050) discloses a valve with a solenoid and three ports with two seating areas and a valve seat that is located between the seating areas and is at least considered pertinent to the applicant’s disclosed structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753